Citation Nr: 1103426	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-41 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for hepatitis C.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD), effective May 26, 2004.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured left collarbone, effective May 26, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied a 
request to reopen the Veteran's low back claim, reopened and 
denied service connection for hepatitis C, denied entitlement to 
a total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU), and denied increased 
evaluations for the Veteran's PTSD and left shoulder 
disabilities.  The Veteran timely appealed those decisions.

This case was initially before the Board in March 2009, at which 
time the Veteran was granted TDIU and was awarded an increased 
evaluation from 50 to 70 percent for PTSD, as well as an 
increased evaluation from 10 to 20 percent for his left shoulder 
disability.  The Board denied a request to reopen the Veteran's 
hepatitis C claim, but reopened and remanded the low back claim 
for further development.

With respect to the hepatitis C claim, as well as the increased 
evaluation claims for PTSD and a left shoulder disability, the 
Veteran appealed the Board's March 2009 decision to the United 
States Court of Appeals for Veterans Claims (Court).  The Veteran 
and the Secretary of the Department of Veterans Affairs 
(Secretary) agreed to jointly remand the case back to the Board 
in June 2010 [hereinafter referred to as "Joint Motion"].  The 
Court ordered the case remanded in a June 2010 Order.  

Meanwhile, the Veteran's low back claim was remanded to the RO 
for further development, to include a VA examination of the 
lumbar spine.  Such was accomplished in June 2009, and the claim 
has now been returned to the Board for further appellate review.  
The Board finds that its remand order has been substantially 
complied with, and it may proceed to adjudicate upon the merits 
of the Veteran's low back claim.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (A remand by the Board confers upon the claimant, 
as a matter of law, the right to compliance with the remand 
order).  

The issues of entitlement to increased evaluations for PTSD and 
left shoulder disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1998 rating decision, which denied service connection 
for hepatitis C, is final.

2.  The evidence received since May 1998 is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim for hepatitis C, and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran's currently-diagnosed DDD of the lumbar spine was 
not manifested in service or for many years thereafter.

4.  The Board finds the Veteran not credible as to his assertion 
that his low back condition has been continuous since service, 
particularly given the Veteran's vague lay history and the 
contemporaneous medical evidence of record which contradicts the 
Veteran's stated history of continuity.

5.  The preponderance of the evidence of records demonstrates 
that the Veteran's currently-diagnosed degenerative disc disease 
(DDD) of the lumbar spine is not due to the single instance of 
back pain in service, which was acute and transitory, but rather 
is due to the Veteran's post-service work-related injury in 1989 
or to injuries sustained as a result of motor vehicle accidents 
in 1985 and 1990.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for hepatitis C is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).

2.  The criteria for establishing service connection for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the Veteran's claim of service connection for hepatitis 
C, in light of the favorable finding that new and material 
evidence has been submitted to reopen that claim, and the finding 
that a remand for additional development of the claim on the 
merits is required, no further discussion of VCAA compliance is 
requiredat this time on that issue at this time.

As to the Veteran's low back claim, he was sent a June 2004 
letter that addressed all notice elements and was issued prior to 
the initial August 2004 RO decision in this matter.  The letter 
provided information as to what evidence was required to 
substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  The Board 
acknowledges that complete notice was not issued prior to the 
adverse determination on appeal.  However, fully compliant notice 
was later issued in an April 2009 communication, and the claim 
was thereafter readjudicated in a May 2010 supplemental statement 
of the case.  As such, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  
Accordingly, no further development is required with respect to 
the duty to notify as to the Veteran's low back disorder.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran and his 
representative's statements in support of the claims are of 
record.  The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim of service connection for a 
low back disorder.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Low Back Disorder

As noted in the Introduction, the Veteran requested in May 2004 
that his claim of service connection for a low back disorder be 
reopened.  Such request was denied in the August 2004 rating 
decision.  The Board reopened and remanded that claim for further 
development in its March 2009 decision.  The Veteran has 
contended on appeal that his back disability is due to service, 
and specifically resulted from jumping out of a helicopter while 
in the Republic of Vietnam.  He further states that his 
symptomatology has been ongoing since that time.  

The Board finds that service connection for a low back disorder 
must be denied, for the reasons set forth below.

The Veteran's service treatment records demonstrate that the 
Veteran's back was normal at enlistment in January 1969.  The 
Veteran sought treatment for back ache and pain in May 1970; 
however, no traumatic injury to his back was noted at that time, 
and he was diagnosed with a low back muscle spasm.  During his 
separation examination in November 1971 his back was normal and 
he denied any problems with his low back at that time, 
particularly recurrent back pain.

The post-service medical records demonstrate that following 
service, the Veteran first sought treatment for his back in 1985.  
Records from a May 1986 examination by his private chiropractor 
demonstrate that in December 1985 the Veteran was in a motor 
vehicle accident, at which time he was struck in the driver's 
side near the front of his car after another car ran a stop 
light.  The Veteran's car was a "total wreck."  The Veteran 
waited a week, however, before seeking medical attention.  He 
reported low back pain while sitting or working, and also 
reported low back muscle spasms.  His past medical history 
indicated treatment with a chiropractor in 1984 for approximately 
4 months, and reflect that he was symptom-free for approximately 
18 months prior to the accident.  

On examination, the Veteran had palpable lumbar muscle spasms 
with pain and tenderness over the left sciatic notch and left 
sacroiliac joint.  X-rays were taken at that time which 
demonstrated that the Veteran had sustained acute sprains and 
strains to the lumbar spinal area, which were accompanied by 
ligamentous instability and localized evidence of nerve root 
irritation.  The Veteran was diagnosed with lumbar sprain/strain 
with mild lower lumbar disc displacement and low back pain that 
was exacerbated to varying degrees by the activities of daily 
living, and which is complicated by some spinal narrowing at the 
L5-S1 spinal segment, which was noted as having disc 
degeneration.  The private chiropractor noted that the above 
symptoms and diagnoses were consistent with the type of accident 
that the Veteran sustained in December 1985.

The Veteran began reporting low back pain and a "pins and 
needles" sensation in July 1986, which his private doctor 
related as "symptoms as a result of the accident."  Lumbar 
spine x-rays from October 1986 demonstrated degenerative changes 
at the L5-S1 spinal segment.  In April 1988, the Veteran had 
chronic low back strain.  It was noted that lifting over 10 
pounds or prolonged standing or sitting would pose a problem.  In 
October 1989, the Veteran expressed that his back pain may be 
related to his service-connected left shoulder disability.  

The Veteran was seen again by a different chiropractor in May 
1990, at which time he reported that he had been involved in 
another motor vehicle accident in January 1990.  He initially 
sought treatment in March 1990, at which time he was complaining 
of middle and low back pain as well as tingling in both legs.  He 
was diagnosed with subacute moderate traumatic hyperflexion/ 
hyperextension of the lumbar and thoracic regions with attendant 
myositis and myofibroositis of the paraspinal soft tissue.  

In June 1990, the Veteran underwent an extensive examination by 
his private chiropractor, Dr. J.R., D.C.  The Veteran reported 
that he was initially injured on the job in June 1989.  He left 
that job in October 1989 due to his back problems, and then was 
involved in a massive 40-car accident in January 1990.  He 
reported a worsening of his back problems after that accident.  
Dr. J.R. noted at that time that the Veteran was also involved in 
a 1985 car accident, but that the symptoms from that incident 
eventually resolved after chiropractic treatment.  The Veteran 
was diagnosed with chronic lumbosacral strain with some recurrent 
numbness in his legs bilaterally as a result of his June 1989 
work-related injury, which was aggravated by the January 1990 
accident.  

The Veteran underwent another examination in December 1990.  
After examination and review of the x-rays, he was diagnosed with 
congenital lumbar canal narrowing with accompanying disc 
degeneration.  That examiner concluded that the Veteran's January 
1990 accident aggravated a pre-existing spinal canal narrowing 
and disc degeneration.

The Veteran underwent yet another private psychiatric examination 
in January 1991, at which time he reported back problems as early 
as the 1970's.  He then reported that he was in a car accident in 
1985.  He received intermittent treatment for back pain after 
that until he re-injured his back in June 1989 while working on a 
road crew.  The Veteran was then involved in a 40-car pile-up in 
January 1990, but did not seek treatment at that time.  The 
Veteran reported that he had bulging discs in his lumbar spine.

In a follow-up progress note dated in May 1991, the doctor 
indicated that the Veteran's problems were related to an on-the-
job injury that was aggravated by a January 1990 motor vehicle 
accident.  The Veteran had continued problems with his 
lumbosacral strain.  

In February 1992, the Veteran underwent an examination for a 
psychiatric disorder, at which time he reported having back pain 
in 1969, 1971, 1985 and 1989.  He had never required 
hospitalization and he was taking Motrin at that time.  

The Veteran underwent a VA examination in December 1992, at which 
time he complained of low back pain and arm and leg numbness.  He 
also reported combat service in the Republic of Vietnam with a 
tracker unit; it was noted that the Veteran's combat experiences 
were extensive and well-documented in the record.  On examination 
at that time, the back was straight without excessive curvature, 
without any tenderness, tenderness, or paraspinous muscle spasm 
present.

In a March 1996 application for Social Security Administration 
(SSA) benefits, the Veteran filled out a "Daily Activities 
Questionnaire" at which time he indicated that his back problems 
began in December 1985 and became much worse in 1991.  The 
Veteran was awarded SSA benefits due to his neck and psychiatric 
problems, as well as on the basis of his lumbosacral spine 
disability, which was degenerative in nature.

Statements from the Veteran and his wife indicate that he has had 
back problems since military service, and that he began seeking 
chiropractic treatment for those symptoms in 1975.

VA treatment records since 1991 demonstrate intermittent 
treatment for back pain and a low back condition.  

The Veteran underwent a VA examination of his lumbar spine in 
June 2009.  At that time, he reported that his back problems 
began while he was in the Republic of Vietnam, when he jumped 
from a helicopter 8 or 9 feet to the ground.  He stated that he 
jammed his back, at which time he sought treatment, was given an 
oral medication and was released.  He stated that he has had 
problems with his back ever since that time.  When asked 
specifically to describe his condition from 1971 to 1973, the 
Veteran stated that he had no recollection of back problems other 
than his legs bothering him due to leg numbness.  The Veteran 
responded in a similar manner for the period from 1985 to 1990.  

The VA examiner noted that the Veteran had a car accident in 
1985, which caused whiplash and increased back problems.  The 
Veteran reported that the car accident injured his spinal discs, 
but was unable to state which discs were injured at that time.  
The Veteran had sought chiropractic therapy for his back disorder 
beginning in 1974 and was seen regularly from 1976 for the 
following 20 years.  

The VA examiner noted the Veteran's service treatment in 1970 for 
low back pain, with normal findings relating back to 1992.  The 
examiner also noted a motor vehicle accident in 1985, where the 
Veteran's initial complaints included muscle spasms, with a 
diagnosis of lumbar strain.  He noted that the Veteran's 
complaints in service were acute and transitory and resolved 
prior to separation from service.  Objectively, X-rays 
demonstrated degenerative disc changes at the L2-3 and L5-S1 
spinal segments, facet arthropathy of the lumbar spine and 
degenerative spondylitic ridging.  The Veteran was diagnosed with 
degenerative disc disease (DDD) of the lumbar spine.  

The VA examiner opined that the Veteran's lumbar spine disorder 
was not at least as likely as not the result of, or secondary to, 
military service.  He noted that the Veteran was nonspecific 
about back problems between 1971 and 1985, and noted that 
examination in 1985 did not demonstrate DDD.  He also noted that 
during the current examination, findings were inconsistent and 
that it was at least as likely as not that the DDD progressed 
gradually since the motor vehicle accident in 1985.

Given the foregoing evidence, the Board finds that service 
connection for a low back disorder is not warranted.  The Board 
notes that the Veteran is currently diagnosed with DDD of the 
lumbar spine.  However, the first diagnosis of such an arthritic 
condition was not made until many years after service, and 
therefore, the Board cannot presume that such is due to military 
service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran 
may still establish service connection under other service 
connection principles.  See Combee v. Principi, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

The Board also notes that the Veteran was treated a single time 
for low back pain in service in May 1970.  He has stated that 
such was due to jumping out of a helicopter in the Republic of 
Vietnam and jamming his back.  The Veteran and his wife have 
indicated that the Veteran has experienced back pain and problems 
since his military service.  The Veteran indicated that he began 
seeking chiropractic treatment in 1974 and regularly sought such 
treatment since 1976 until approximately 1996.

In regards to symptomatology, particularly the onset and 
continuous nature of any pain since service, the Board finds that 
the Veteran is competent to relay such history.  However, insofar 
as the Veteran relates that his DDD began in service, the Veteran 
is not competent to render such a medical opinion.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 
(1999) (where the determinative issue is one of medical causation 
or a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue).

While the Board notes that the Veteran has given a history of 
continuous symptomatology, particularly back pain, since military 
service, the Board finds that the Veteran is not credible as to 
that assertion.  First, the Board notes that the Veteran 
specifically denied any recurrent back pain at his separation 
examination in 1971, and that his back was normal on examination 
at that time.  The Board notes that the next notation of any back 
pain would be in 1984, when he sought chiropractic treatment and 
was 18 months free of symptomatology before he was in the 1985 
motor vehicle accident.  

Moreover, the Board notes that the June 2009 VA examiner noted 
that the Veteran's back pain in service was acute and transitory 
in nature, and had resolved by separation.  Such is demonstrated 
by the Veteran's separation examination being normal and without 
any complains of back pain at that time.  Additionally, the 
Veteran's history of back problems after service until 1985 are 
unclear, and as the VA examiner described, "vague."  Therefore, 
the Board finds that the Veteran's lay evidence of continuity of 
symptomatology is not credible, and service connection cannot be 
awarded on that basis.  See 38 C.F.R. § 3.303(b).

Subsequently, while the Board concedes that the Veteran has a 
current diagnosis and an injury in service, the Board finds that 
there is no nexus to service in this case.  Specifically, the 
Board notes that the competent medical evidence-including the 
plethora of private evidence-relates the Veteran's low back 
condition to post-service injuries.  The Board notes that the 
Veteran's first complaints of back pain in the record indicate 
that such followed the 1985 motor vehicle accident, and 
degenerative changes to his L5-S1 spinal segment were shown in 
1986, after that accident.  Moreover, the record demonstrated 
that the Veteran's back problems may or may not have resolved 
thereafter, but that the Veteran re-injured his back working on a 
road crew in June 1989, and then aggravated that injury in 
January 1990 when he was in a second, more severe motor vehicle 
accident.  The opinion that the Veteran's pre-existing injury was 
aggravated by the January 1990 accident is consistent with the 
history given in prior treatment records by that treating doctor, 
and relates to either the prior motor vehicle or work-related 
injury and not to any service injury.  

In fact, in all of the records from the 1980's and 1990's, the 
Veteran never claimed to have any injury in service due to a 
helicopter jump, though it was noted that he gave a history of 
back pain back to the 1970's.  Such was considered and rejected 
by the June 2009 VA examiner, who related the Veteran's 
currently-diagnosed DDD of the lumbar spine as being more likely 
due to the 1985 post-service motor vehicle accident.  Aside from 
the Veteran's adamant contentions to the contrary, no competent 
evidence relates the Veteran's current low back condition to the 
single instance of back pain due to jumping out of a helicopter 
in service.

In short, the Board concedes that the Veteran is currently-
diagnosed with DDD of the lumbar spine and that during service 
the Veteran jumped from a helicopter and jammed his back, 
resulting in a single treatment in May 1970 for back pain.  
However, the preponderance of the evidence, including the VA 
examiner's opinion as well as the contemporaneous medical 
evidence-particularly the Veteran's November 1971 separation 
examination-demonstrate that the Veteran's in-service back pain 
was an acute and transitory condition that resolved during 
service.  The Board finds the Veteran's contentions of continuity 
of symptomatology since service to be not credible, given his 
vague history of problems as well as the contemporaneous medical 
evidence from 1985 and 1986.  Finally, the wealth of 
contemporaneous medical evidence since 1985 demonstrates that the 
Veteran's low back condition has been related to either post-
service motor vehicle accidents in 1985 and 1990, or to a work-
related injury in 1989, which was subsequently aggravated by the 
1990 motor vehicle accident.  Regardless of which it is, the 
Board notes that no competent evidence of record relates the 
Veteran's low back condition to his back pain in service.  

Accordingly, the Board finds that service connection for a low 
back condition is not warranted on the evidence of record, and 
such must be denied.  See 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Hepatitis C Claim

Regarding claims to reopen, a decision of the RO becomes final 
and is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice of 
the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, a claim of service connection for hepatitis C was 
denied in a May 1998 rating decision, and the Veteran was 
notified of that determination during that same month.  He did 
not file a notice of disagreement within one year of that 
decision.  Accordingly, that May 1998 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).  Therefore, new and material evidence is required to 
reopen the claim, regardless of how the RO characterized the 
issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In the May 1998 rating decision, the RO denied service connection 
because the evidence did not demonstrate that the Veteran had 
hepatitis C which was incurred in or aggravated by service.  
Additionally, it appeared that the Veteran had been diagnosed by 
a chiropractor with hepatitis, but there was no diagnostic 
evidence of hepatitis in the record at that time.  The RO denied 
service connection at that time because the diagnosis appeared to 
be based on the Veteran's reported history.  Thus, the evidence 
received since that time should directly relate to whether the 
Veteran has a current diagnosis of hepatitis C and whether such 
is related to military service in order to be considered new and 
material evidence.  The Board finds that such new and material 
evidence has been received here.

The evidence received since the last final May 1998 rating 
decision include VA treatment records, particularly from February 
2004, which demonstrate that the Veteran has a positive hepatitis 
C diagnosis.  Moreover, in the February 2004 treatment note, the 
Veteran indicated that he was exposed to blood and was given 
transfusions during military service in the Republic of Vietnam.  
No opinion as to relation to military service was provided at 
that time.

Such evidence relates directly to both whether the Veteran's 
hepatitis C was contracted during military service.  Thus, the 
evidence received since May 1998 is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for hepatitis C.  
Accordingly, the Board finds that the evidence received since May 
1998 is new and material, and the Veteran's claim of service 
connection for hepatitis C is reopened.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence having been received, the claim of 
service connection for hepatitis C is reopened, and to that 
extent only is the appeal granted.

Service connection for a low back condition is denied.


REMAND

Having reopened the claim of service connection for hepatitis C, 
the Board must now address the underlying service connection 
issue.  However, the Board finds that a new examination is 
necessary in this case because the Veteran has indicated in a 
February 2004 treatment note that he received blood transfusions 
and was exposed to blood during his time in the Republic of 
Vietnam.  The record is also replete with evidence that the 
Veteran used intravenous drugs in the 1970's.  VA psychiatric 
notes relate the Veteran's hepatitis C to intravenous drug use in 
the 1970's; however, no formal hepatitis C examination has been 
provided the Veteran.  Such should be done on remand.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 
81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board also notes that the Board's decision in March 2009 
granted a 20 percent evaluation for his shoulder on the basis 
that the evidence appeared demonstrate limited motion of the 
shoulder to shoulder level under Diagnostic Code 5201.  The Joint 
Motion indicated that the Veteran's left shoulder had evidence of 
the degenerative changes in his shoulder, and indicated that the 
Board should have considered the Veteran for an additional 
separate rating for arthritis under Diagnostic Code 5003.  

The Board notes that it did not err in not considering the 
arthritis code for an "additional separate rating" in the first 
instance because: (1) 10 percent is the maximum rating for 
arthritis under the applicable diagnostic codes as the Veteran's 
shoulder is a single major joint; and, (2) the Board assigned its 
20 percent evaluation under the limitation of motion diagnostic 
code, and thus, the arthritis codes became inapplicable by their 
own express terms with a compensable limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

However, the RO's implementing decision in April 2009 rated the 
Veteran as having a 20 percent evaluation on the basis of 
dislocation under Diagnostic Code 5203; the Board notes that such 
is not on the basis of limitation of motion, and therefore an 
additional evaluation may potentially be applicable if the 
Veteran has instability/dislocation as well as a limitation of 
motion.  See Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases 
where separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned where 
none of the symptomatology of the conditions overlaps).  

Moreover, the Joint Motion points out that in his last VA 
examination in 2004, the Veteran was developing a "frozen [left] 
shoulder."  Such potentially indicates ankylosis of the 
Veteran's left shoulder has developed in the interim period 
between 2004 and the present.  Accordingly, the Board finds that 
a new VA examination of the Veteran's left shoulder is necessary 
in order to properly assess his disability at this time.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA 
examination must be based on an accurate factual premise).

As to PTSD, the Board notes that the Joint Motion stated that the 
Board erred in not discussing entitlement to a schedular 100 
percent evaluation for that disability.  The Board expressly 
discussed and denied such entitlement on page 18 of its March 
2009 decision.  

However, the Board notes that the Veteran was last examined by VA 
for his PTSD in August 2004.  Such evidence is over five years 
old, and as the Joint Motion points out, the current level of 
symptomatology associated with the Veteran's PTSD is unknown.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a 
new examination where a veteran claims the disability is worse 
than when originally rated and the available evidence is too old 
to adequately evaluate the current severity); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report was 
approximately two years old); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Consequently, the Board finds that a new 
examination is warranted to determine the current severity of the 
Veteran's PTSD so that it may be properly assessed, even though 
the Veteran has not alleged that such has worsened since August 
2004.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran relevant notice on how 
to substantiate his claim of service 
connection for hepatitis C, and his increased 
evaluation claims for PTSD and a left 
shoulder disability.  Such notice should be 
compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as with 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

2.  Obtain any relevant outstanding VA 
treatment records since October 2005 from the 
Cheyenne VA Medical Center, or any other VA 
medical facility that the Veteran may have 
been treated at since that time, and 
associate them with the claims file.

3.  The Veteran should be asked to identify 
any private treatment that he may have had 
for his PTSD, hepatitis C or left shoulder 
disability since 2005.  After securing the 
necessary release forms, attempts to obtain 
and associate those identified records with 
the claims file should be made by VA.  If VA 
is unable to obtain those identified records 
and further attempts would be futile, such 
should be noted in the claims file and the 
Veteran should be so notified so that he can 
make an attempt to obtain those records on 
his own behalf.

4.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA orthopedic examination in order to 
determine the current nature and severity of 
the Veteran's left shoulder disability.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted, including x-
rays, and the results reported in detail.  

The VA examiner should conduct range of 
motion testing, with commentary on symptoms 
like painful motion, functional loss due to 
pain, excess fatigability, weakness, and 
additional disability during flare-ups.  The 
VA examiner should also specifically comment 
on the following:

(a)	Whether there is dislocation of, 
malunion of, or nonunion of the Veteran's 
left clavicle or scapula; and, if so, 
whether there is any associated 
instability or loose movement of the 
Veteran's left shoulder.

(b)	Whether the Veteran's arthritis of 
the left shoulder contributes to any 
instability of the left shoulder, or 
whether such merely contributes to the 
Veteran's limitation of motion.

(c)	Whether there is any ankylosis of the 
Veteran's left shoulder, and if so, 
whether such is favorable, intermediate or 
unfavorable.  The VA examiner is asked to 
explicitly discuss the August 2004 VA 
examination's indication of a developing 
frozen shoulder and if such is shown to 
have developed, approximate to the best of 
the examiner's ability to onset of that 
symptomatology.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

5.  Schedule the Veteran for a VA psychiatric 
examination to determine the current nature 
and extent of his PTSD.  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

The examiner should indicate all 
symptomatology associated with the Veteran's 
PTSD and provide a Global Assessment of 
Functioning score.  All opinions must be 
accompanied by a clear rationale.  If the 
examiner opines that any of the above 
questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so must 
be provided.

6.  Schedule the Veteran for a VA examination 
with an appropriate examiner in order to 
determine whether the Veteran's hepatitis C 
is due to military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the file and examination 
of the Veteran, the examiner should opine as 
to whether the Veteran's hepatitis C more 
likely, less likely, or at least as likely as 
not (50 percent or greater probability) arose 
as a result of military service.  The VA 
examiner is specifically instructed to 
discuss the Veteran's claimed blood 
transfusions and other possible blood 
exposure he may have had during service, as 
well as any other risk factors that the 
evidence of record demonstrates, including 
intravenous drug use and alcohol abuse.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

7.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the increased evaluation claims 
for PTSD and a left shoulder disability, and 
the claim of service connection for 
hepatitis C.  The Board reminds the RO/AMC 
that it should discuss the points 
brought up in the Joint Motion, 
including (a) whether the Veteran is 
entitled to a separate evaluation under 
Diagnostic Code 5003/5010 for his left 
shoulder; (b) whether the Veteran is 
entitled to a 100 percent schedular 
evaluation for his PTSD; and (c) whether 
the Veteran is entitled to a referral 
for an extraschedular evaluation for 
either of those two disabilities.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


